03/05/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0726



                                 No. DA 19-0726

STATE OF MONTANA,

                  Plaintiff and Appellant,

      v.

RODERICK LEE LITTLEBEAR,

                  Defendant and Appellee.


                                     ORDER


      The State of Montana has filed a motion to voluntarily dismiss its appeal.

      The Appellee’s counsel has been contacted and has no objection.

      Good cause appearing, the State’s appeal in the above-captioned matter is

dismissed with prejudice.




CMF




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                             MarchORDER
                                                                                    5 2020